       Case 1:15-cv-10033-KPF-SN Document 490 Filed 01/21/21 Page 1 of 5




                          WOLLMUTH MAHER & DEUTSCH LLP
                                           500 FIFTH AVENUE
                                       NEW YORK, NEW YORK 10110

                                               TELEPHONE (212) 382-3300
                                               FACSIMILE (212) 382-0050



                                                January 21, 2021


By ECF
The Honorable Sarah Netburn
United States District Magistrate Judge for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

             Commerzbank AG and Phoenix Light SF Ltd. v. Wells Fargo Bank, N.A.,
                      15-cv-10033-KPF-SN and 14-cv-10102-KPF-SN
       Subject: Response to Wells Fargo’s Supplemental Authority Letter (ECF 543)1

Dear Judge Netburn:

           Wells’ supplemental authority letter (ECF 543) is really an unauthorized and exces-

sive summary judgment surreply, far exceeding legitimate comment on the cited cases or

fair response to our letter (ECF 542). Wells’ letter contains five pages of single-spaced sum-

mary judgment argument, much entirely new, adds two new exhibits (sixty more pages), and

incorporates by reference legal arguments in another case (another five pages), for a grand

total of seventy pages. We respond to outline the improprieties and flaws in Wells’ letter.

           Chavez v. Occidental Chem. Corp. (ECF 542-1). Chavez shows that New York rec-

ognizes cross-jurisdictional tolling, which Wells had previously denied. Wells chose not to

argue the application of class-action tolling to Plaintiffs’ claims in its summary judgment

reply, WF Reply Br. at 20, and should be precluded from making such arguments under the


1
    ECF references are to the earlier-filed action, Phoenix Light.
    Case 1:15-cv-10033-KPF-SN Document 490 Filed 01/21/21 Page 2 of 5




pretext of a supplemental authority letter, unless Plaintiffs are granted leave to submit a full

response. In any event, Wells’ new calculations are based on mischaracterizations of both

the PSAs and Plaintiffs’ claims and, at best, raise issues of fact. See Pl. SJ Opp. at 20-23.

The Second Circuit has rejected Wells’ new argument that New York law does not recognize

any class-action tolling when class members file their own actions during the class action’s

pendency, see In re Worldcom Sec. Litig., 496 F.3d 245, 256 (2d Cir. 2007), and Wells’

speculation that some future court might hold otherwise provides no basis to disregard Sec-

ond Circuit precedent. In short, class-action tolling applies under New York law, Wells has

failed to argue untimeliness under class-action tolling, and its new arguments are procedur-

ally improper, unsupported, and erroneous.

        Western & Southern Life Ins. Co. v. U.S. Bank N.A. (ECF 542-2). We anticipated

many of Wells’ arguments in our letter.2 Wells does not dispute that Judge Cohen held that

“reasonable time” is a question of fact under New York law, or that PSA provisions identical

to those here obligate the trustee to enforce repurchases. Wells argues that the PSA provi-

sions here relieve Wells of repurchase duties when it assumes the servicer’s duty, but this

new argument is both improper and irrelevant, because Wells never assumed the servicer’s

duties and such special circumstances do not apply to Wells’ normal trustee duties. The PSA

drafters knew how to absolve Wells of normal enforcement duties, and chose not to do so

for any of the trusts here. We welcome the opportunity to respond to Wells’ improper new

argument if the Court does not disregard it.




2
  For example, we identified Judge Cohen’s holding regarding deemed knowledge, which we disagree with
for the reasons set forth in our briefs. See Pl. SJ Reply at 17-18.

                                                  -2-
       Case 1:15-cv-10033-KPF-SN Document 490 Filed 01/21/21 Page 3 of 5




           MBIA Ins. Corp. v. Credit Suisse Securities LLC (ECF 542-3). Wells uses its letter

to make inaccurate statements about the record in this case and the holdings in MBIA:

           (a)      Wells does not dispute that MBIA holds that newly discovered breaches relate

back to earlier notices and that under New York law an RMBS trustee need not identify

every specific breaching loan before enforcing repurchase claims for a trust. Instead, Wells

reargues the summary judgment evidence, ignoring both that the governing standard is dis-

covery, not written notice, see Pl. SJ Opp. at 36-38, and that Wells had written notice of tens

of thousands of breaching loans. Id. at 34-35.

           (b)      Wells cannot dispute that MBIA’s distinction between “prudent” and “cus-

tomary” renders Hillcoat’s opinions concerning “customary” practices irrelevant. Wells’ at-

tempt to distinguish the PSAs is unsupported: the PSAs here know the difference between

prudent and customary and use “customary” when they mean “customary” (e.g., Stanton Ex.

12 at § 3.01) and “prudent” when they mean “prudent” (id. at § 8.01). Under New York

contract law, different terms in the same document mean different things. See NFL Enters.

LLC v. Comcast Cable Communications, LLC, 51 A.D.3d 52, 60-61, 851 N.Y.S.2d 551, 557

(1st Dep’t 2008) (citing Frank B. Hall & Co. of N.Y. v. Orient Overseas Assoc., 48 N.Y.2d

958 (1979)) (use of different terms in same contract “strongly implies” different meanings);

ANTONIN SCALIA & BRYAN A. GARDNER, READING LAW: AN INTERPRETATION OF LEGAL TEXTS

170 (2012) (“a material variation in terms suggests a variation in meaning”).

           (c)      Our Daubert motion argued that Burnaman’s materiality opinions should be

excluded because he applied the wrong standard, equating “material and adverse” with

“caus[ing] the default.” Pl. Daubert Reply at 4.3 MBIA shows that Burnaman’s materiality


3
    Wells is correct that we inadvertently cited the wrong pages (5-6) of our reply brief.

                                                        -3-
       Case 1:15-cv-10033-KPF-SN Document 490 Filed 01/21/21 Page 4 of 5




standard is wrong, and that Bitner’s and Hunter’s standards are correct. Notably, Wells does

not dispute MBIA’s holding that materiality does not mean “causing the default.”

           (d)      MBIA cannot be read to adopt Wells’ and Ross’s materiality standard,

because it does not consider missing documents required to be present under the PSA

mortgage file requirements, but rather only considers documents absent from underwriting

records. Even more importantly, only one at-issue PSA (FFML 2006-FFA) considers

impeding foreclosures as relevant to the materiality of missing documents, Pl. Daubert Opp.

at 65, and the omission of similar language in the other at-issue trusts must be read as

intentional.

           (e)      Wells’ argument that MBIA supports its Daubert motion against Dr. Snow is

unavailing because the defendant in that case agreed with Dr. Snow’s methodology,4 which,

as here, was flexible and could be updated to reflect breach determinations at trial.5 Pl. Daub-

ert Opp. at 29-30. Because the judgment for one trust in favor of the MBIA plaintiff will be

between $597 and $686 million,6 the case gives the lie to Wells’ arguments that such action

cannot be economical. Wells’ attempt to undermine timing assumptions caused by its own

inaction does not support exclusion. Pl. Daubert Opp. at 29-30. Direct comparison with the

MBIA percentages is not reasonable because (1) MBIA concerned only R&W breaches, not

repurchase of document exceptions or servicing damages; 7 (2) MBIA considered a random




4
  See MBIA Ins. Corp. v. DLJ Mortg. Capital, Inc., Index No. 603751/2009, Letter from Richard A. Jacobson
to Hon. Jennifer G. Schecter, Jan. 11, 2021, Doc. No. 2238, at 1 (“Jacobson Ltr.”).
5
 See MBIA Ins. Corp. v. DLJ Mortg. Capital, Inc., Index No. 603751/2009, Letter from Marc Kasowitz to
Hon. Jennifer G. Schecter, Dec. 21, 2020, Doc. No. 2233, at 2 (“Kasowitz Ltr.”).
6
    See Kasowitz Ltr. at 1; Jacobson Ltr. at 1.
7
 Kasowitz Ltr. at 1 (“400 sample loans” reviewed for conformity with “Credit Suisse’s representations and
warranties.”).

                                                   -4-
          Case 1:15-cv-10033-KPF-SN Document 490 Filed 01/21/21 Page 5 of 5




sample of loans,8 in contrast to the adverse selection of loans with evident breaches; (3) Dr.

Snow’s sensitivities reflect less than 100% repurchase, Pl. Daubert Opp. at 34; and (4)

Wells’ arguments concerning Dr. Snow’s assumptions have been rejected by other courts

and go to weight, not admissibility. Pl. Daubert Opp. at 31-41.



                                      Very respectfully,

                                       /s/ Philip R. Schatz

                                      Philip R. Schatz



cc: Counsel of Record (via ECF)




8
    Id.

                                             -5-
